DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 7-9, 11, 12, 14, 16, 18, and 20-22 are pending.  Claims 1, 7-9, 11, 12, 14, 16, 18, and 20-22 are rejected herein.  This is a Final Rejection after the amendment and arguments (hereinafter “the Response”) dated 10/8/2020.
Claim Objections
Claim(s) 21 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 21:  In line 10 delete “represent” after “signal”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH et al. (US Pub. 2015/0241316) in view of ROSSI et al. (US Pub. 2003/0055603), KANE et al. (US Pub. 2013/0245965), and LECHNER (5,820,262).
Regarding claims 1, 8, and 12:  ULRICH teaches:  A method of assessing a condition of a refrigeration system (abstract; FIG. 2), comprising: providing a temperature component (98 in FIG. 1) and a pressure component (20; para. 41-42) to a high pressure port (where sensors 20, 98 connect to fluid stream in FIG. 2) of a refrigeration system (FIG. 2), wherein the one sensor is located in contact and in situ with a fluid stream in the refrigeration system (The pressure sensor at 20 is internally installed and therefore is in contact with the fluid stream between 6 and 7 in FIG. 2.  Para. 41.  It is “in situ” because it has the property of “being at a position in the vehicle refrigeration system where the physical properties of the fluid are observed and/or measured, and that the fluid has not been substantially moved to another location” according to para. 37 of the PG Pub of the present application.); wherein the one sensor is configured to measure parameters of the fluid stream (para. 41), and generate a signal representative the measured parameters (para. 41), measuring, by the one sensor parameters (t2, tc, Pc) of the fluid stream; assessing a condition of the refrigeration system by the user equipment based on at least one of the measured parameters (para. 63-65); displaying on a screen information on the refrigeration system (para. 10, 13-17).
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.  Furthermore, the Examiner takes Official Notice that an automobile is a known type of vehicle as would be obvious to one of ordinary skill in the art, thus meeting the limitations of claim 12.  This Official Notice, first taken in the Office Action dated 12/28/2016, has not been timely traversed by the Applicant and is therefore considered Applicant Admitted Prior Art.
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Bluetooth enabled (para. 63) 
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place, thus meeting the limitations of claim 8.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64).
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component” as recited in claim 1.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated circuits for each sensor.  Furthermore, making separate parts integral has been held to be within the capabilities of the skilled artisan unless it produces some new and unexpected result (see MPEP 2144.04 IV C).
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling and superheating values.  He does state in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”, thus leaving this possibility open.
Since ROSSI teaches determining subcooling value (para. 91) and a superheating value (71), which are determined from the measured temperatures and pressures of the refrigeration system (para. 49) it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds 
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
Regarding claims 7:  ULRICH teaches:  the method comprises providing fluid to the vehicle54 refrigerant system based on the assessed conditions in the refrigeration system (para. 13, 43).
ULRICH does not explicitly state that at least one of the assessed conditions comprises a refrigerant level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH).
Regarding claim 9:  ULRICH does not specify how the temperature sensors (22, 98) measures the temperatures.
ROSSI however does explicitly teach providing a temperature sensor (110 in FIG. 3) to an outside surface the vehicle refrigeration system (outside of pipe 102) proximate another sensor.
One skilled in the art at the time the application was effectively filed would be motivated to use the attachment mechanism of ROSSI for the temperature sensors of ULRICH because it is easier to hook up than intrusive means (para. 53 of ROSSI).
Regarding claim 11:  ULRICH does not explicitly teach circulating the fluid stream around the sensor.
LECHNER however does explicitly teach a sensor (40 in FIG. 3) that is inserted into the fluid conduit so that the fluid stream circulates around the sensor.
One skilled in the art at the time the application was effectively filed would be motivated to circulate fluid around the sensor of ULRICH as taught by LECHNER so that the transducer is in better fluid contact with the refrigerant (col. 5 lines 12-23 of LECHNER) to give a more accurate reading.
Regarding claim 14:  Since ULRICH does not teach a vehicle, he does not teach providing a temperature sensor to an air vent of a vehicle, wherein the temperature sensor is configured to measure a temperature of air flowing from the vent.
ROSSI however does teach providing a temperature sensor (58 in FIG. 2) to an air vent of a vehicle (SA, supply air in FIG. 1), wherein the temperature sensor is configured to measure a temperature of air flowing from the vent (para. 49).
One skilled in the art at the time the application was effectively filed would be motivated to measure the temperature of the supply air as taught by ROSSI when the system of ULRICH is used on a vehicle so that the user can verify that the system is working properly.
Claim(s) 16, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH in view of ROSSI, KANE, LECHNER and CARRUBBA (US Pub. 2009/0113901).
Regarding claim 16:  ULRICH teaches: A system for servicing a vehicle refrigeration system (Abstract; FIG. 2; Since the device of ULRICH has all of the structure of claim 16 it is inherently capable of being used on a vehicle refrigeration system.), comprising:  one sensor (20, 98) including a temperature measuring component (98 in FIG. 1) and a pressure component (20 in FIG. 1; They are not integrated in one sensor as is discussed below with respect to LECHNER.) configured to couple to a high pressure port (where 20 and 98 connect to the fluid stream in FIG. 2) of a vehicle refrigeration system (FIG. 2) such that the sensor is located in contact and in situ with the an operating fluid refrigerant stream in the vehicle refrigeration system (The pressure sensor at 20 is internally installed and therefore is in contact with the fluid stream between 6 and 7 in FIG. 2 as described in para. 41.  It is “in situ” because it has the property of “being at a position in the vehicle refrigeration system where the physical properties of the fluid are observed and/or measured, and that the fluid has not been substantially moved to another location” according to para. 37 of the PG Pub of the present application.); wherein the one sensor is configured to transmit a signal representative of a measured temperature and a measured pressure (through wires and 
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component”.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated 
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the measured temperature and pressure.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Blue Tooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  FIG. 9 shows that this smartphone/tablet 920 is separate and detached from the sensors.
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user 
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64)One skilled in 
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling and superheating values even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91) and a superheating value (71) it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
The refrigerant (3) of ULRICH is fed into port 11” in FIG. 2, but it is not explicit where the refrigerant is fed from there into the refrigeration system itself.
CARRUBBA however does explicitly teach that refrigerant is added to the refrigeration system through a low-pressure port (para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to fill the refrigeration system of ULRICH through the low pressure port of ULRICH as taught by CARRUBBA so that less pressure has to be supplied with the fluid and there will be less chance for leaks.
Regarding claim 18:  ULRICH teaches:  the fluid refrigerant source is coupled to the user equipment (3 in FIG. 2; para. 43) whose display can be a cell phone (para. 62).
Regarding claim 20:  ULRICH teaches:  A kit for servicing a vehicle refrigeration system (Abstract; FIG. 2; Since the device of ULRICH has all of the structure of claim 20 it is inherently capable of being used on a vehicle refrigeration system.), comprising: a fluid refrigerant source (3), the fluid refrigerant source configured to deliver fluid refrigerant to the vehicle refrigeration system (FIG. 2; para. 43); one sensor (20, 98, not integral, but this will be discussed below with respect to LECHNER) being configured to be in electronic communication with a cellular enabled handheld device (Para 62 teaches that the display of the user equipment can be a cell phone.), including a temperature measuring component (98) and a pressure measuring component (20) the sensor being separate and detached from the cellular enabled handheld device (FIG. 1) and located external to the cellular enabled handheld device (FIG. 1), the one sensor being configured to removably couple to a high-pressure port (where 20 and 98 connect to the fluid stream) of the refrigeration system (Para. 9-12 teaches that it is a service 
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the user equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by 
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64).
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component”.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated circuits for each sensor.  Furthermore, making separate parts integral has been held to be within the capabilities of the skilled artisan unless it produces some new and unexpected result (see MPEP 2144.04 IV C).
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling and superheating values even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91) and a superheating value (71) it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is 
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
The refrigerant (3) of ULRICH is fed into port 11” in FIG. 2, but it is not explicit where the refrigerant is fed from there into the refrigeration system itself.
CARRUBBA however does explicitly teach that refrigerant is added to the refrigeration system through a low-pressure port (para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to fill the refrigeration system of ULRICH through the low pressure port of ULRICH as taught by CARRUBBA so that less pressure has to be supplied with the fluid and there will be less chance for leaks.
Regarding claim 21: A method of servicing a refrigeration system (abstract; FIG. 2), comprising: removably coupling one senor (20, 98, not integral, but this obvious in view of LECHNER as discussed below; Para. 9-12 teaches that it is a service device that includes sensors, a controller, and a display for providing service to a refrigeration unit, therefore the sensors will be removed from the refrigeration system after servicing is complete) that includes a temperature measuring component (98) and a pressure measuring component (20) to a high-pressure port (where 20, 98 connect to the fluid stream) of a refrigeration system (FIG. 2), such that the one sensor is in contact and in situ with a portion of a pressurized fluid stream in the refrigeration system (The pressure 
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners 
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Bluetooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing 
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component”.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated circuits for each sensor.  Furthermore, making separate parts integral has been held to 
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling and superheating values even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91) and a superheating value (71) it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  The algorithm after para. 91 teaches the comparing the superheating and subcooling values to predetermined values (“If SH is High…If SC is Low”).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
The refrigerant (3) of ULRICH is fed into port 11” in FIG. 2, but it is not explicit where the refrigerant is fed from there into the refrigeration system itself.
CARRUBBA however does explicitly teach that refrigerant is added to the refrigeration system through a low-pressure port (para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to fill the refrigeration system of ULRICH through the low pressure port of ULRICH as taught by CARRUBBA so that less pressure has to be supplied with the fluid and there will be less chance for leaks.
Regarding claim 22:  A method of servicing a refrigeration system comprising system fluid (abstract; FIG. 2), comprising: providing an adapter (20, 92) to a high-pressure port (92) of the refrigeration system comprising system fluid (FIG. 2), wherein the adapter comprises a sensor (20, 98 not integrated into a single sensor, but this is obvious based on LECHNER as discussed below), adapted to measure a pressure (20) and a temperature (98) of the system fluid, and wherein the sensor is configured to generate a signal representative of a measured temperature and pressure of the system fluid (para. 41), and transmit the signal representative of the measured temperature and pressure (para. 41) to equipment that will process the measured temperature and pressure (through wires and ports 51 and the unlabeled port that connects to 20) wherein the sensor is positioned in contact and in situ with the operating fluid refrigerant stream in the refrigeration system (The pressure sensor at 20 is internally installed and therefore is in contact with the fluid stream between 6 and 7 in FIG. 2.  Para. 41.  It is “in situ” because it has the property of “being at a position in the vehicle refrigeration system where the physical properties of the fluid are observed and/or measured, and that the fluid has not been substantially moved to another location” according to para. 37 of the PG Pub of the present application.), measuring, by the sensor, the 
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Bluetooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  FIG. 9 shows that this smartphone/tablet 920 is separate and detached from the sensors.
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the user equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64).
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component”.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated circuits for each sensor.  Furthermore, making separate parts integral has been held to be within the capabilities of the skilled artisan unless it produces some new and unexpected result (see MPEP 2144.04 IV C).
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling and superheating values even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91) and a superheating value (71) it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  The algorithm after para. 91 teaches the comparing the superheating and subcooling values to predetermined values (“If SH is High…If SC is Low”).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
The refrigerant (3) of ULRICH is fed into port 11” in FIG. 2, but it is not explicit where the refrigerant is fed from there into the refrigeration system itself.
CARRUBBA however does explicitly teach that refrigerant is added to the refrigeration system through a low-pressure port (para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to fill the refrigeration system of ULRICH through the low pressure port of ULRICH as taught by CARRUBBA so that less pressure has to be supplied with the fluid and there will be less chance for leaks.
Response to Amendment/Argument
The Applicant has argued (page 10) of the Response that the amendments to claims 1 and 23 make the claims definite under 35 U.S.C. 112.  This argument has been fully considered and is persuasive.  The previous rejections under 35 U.S.C. 112 have accordingly been withdrawn.
The Applicant has argued (page 11 of the Response) that the combination of ULRICH, ROSSI, KANE and LECHNER does not teach or suggest the limitations of “the subcooling value and the superheating value being determined using the measured parameters and determining in real time, a condition of a level of refrigerant of the vehicle refrigeration system of the vehicle by the cellular enabled handheld device by comparing the determined subcooling value and superheating value to a predetermined subcooling value and a predetermined superheating value as recited in claim 1 as amended.  This argument has been fully considered and is not persuasive.  The rejection of claim 1 above specifically points out where each of these limitations is taught in the prior art.  In particular, the algorithm after para. 91 of ROSSI shows comparing superheating and subcooling values to predetermined values to determine the level of refrigerant (“If (SH is High) If (SC is Low) add charge.”)   Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, the Applicant has merely pointed out that none of the references relied upon teaches all of the limitations in the passage quoted above.  The Applicant has not provided a reasoned argument against combining ROSSI (which teaches determining subcooling and superheating values in para. 71 and 91) and ULRICH (which teaches displaying graphics (para. 41, 44), in real time (para. 42, 47) as well as other “various values” (in para. 42)), and is the main combination of prior art that provides the teaching for rejecting the above quoted limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856